          Case 1:19-cv-01578-VEC-DCF Document 126
                                              125 Filed 07/29/20
                                                        07/28/20 Page 1 of 4

                                                                             USDC SDNY
                                                                             DOCUMENT

MEMO ENDORSED                                                                ELECTRONICALLY FILED
                                                                             DOC #:
                                                                             DATE FILED: 7/29/2020




    July 28, 2020
    Via ECF

    Honorable Valerie Caproni, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 443
    New York, New York 10007

    RE: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

    Dear Judge Caproni:

           We represent Plaintiff Navidea Biopharmaceuticals, Inc. (“Navidea”) and Third-Party

    Defendant Macrophage Therapeutics, Inc. (“Macrophage”) in the above-referenced matter. Per

    Your Honor’s communications from Chambers, we are submitting this letter jointly with

    Defendant Dr. Michael M. Goldberg (“Dr. Goldberg”) in advance of the pretrial conference

    scheduled for July 31, 2020, at 10:00 a.m. The parties anticipate requesting an additional extension

    of the current discovery deadlines, instituting a protocol by which the parties can raise document

    production disputes with the Court, and finalizing a deposition schedule and protocol so that fact

    discovery in this matter can be brought to a conclusion.

           As Your Honor is aware, the parties also have been coordinating discovery with

    Macrophage Therapeutics, Inc. v. Goldberg, C.A. No. 2019-0137-JRS (the “Delaware Action”),

    which is presently scheduled for trial in December 2020. On May 12, 2020, in response to the
      Case 1:19-cv-01578-VEC-DCF Document 126
                                          125 Filed 07/29/20
                                                    07/28/20 Page 2 of 4




Honorable Valerie E. Caproni
July 28, 2020
Page 2

disruptions caused by COVID-19, Your Honor entered an order which extended the time to

complete depositions in this matter until July 31, 2020. In that order, Your Honor stated:

       Application GRANTED. The deadline for fact discovery is extended to July 31,
       2020. If travel is still restricted in affected states by July 31, 2020, the parties must
       consider alternatives to in-person depositions. The pretrial conference scheduled
       for June 19, 2020 is adjourned to July 31, 2020 at 10:00 a.m.

       Witnesses in this action reside in New York, New Jersey, Pennsylvania, Minnesota, and

Colorado, and counsel, in this case, reside in New York, New Jersey, and Minnesota. As the

situation with COVID-19 has been fluid in terms of travel restrictions and limitations on in-person

gatherings (with prohibitions being imposed, modified, and/or lifted and reinstated in various

states), the parties have expressed the preference to take these depositions in person. To that end,

we have discussed with court reporting services the ability to do so as well as contingent plans to

conduct them partially - or fully-remote in the event that COVID-19 restrictions continue to

prevent or limit in-person depositions. As of the date of this submission, some non-party witnesses

have expressed their preferences to do fully-remote depositions, and others have indicated their

ability to conduct depositions in-person (with appropriate safety precautions being implemented

to accomplish those tasks). To that end, tentative dates and locations have been proposed for the

majority of the witnesses. The exception to this has been an inability to confirm the depositions

of (1) Alec Goldberg; (2) John K. Scott; and (3) Dr. Nai Fong Wang. As Your Honor may recall,

substitute service was ordered and complied with for Alec Goldberg and John K. Scott, but neither

have responded to the service as of this date. Akin to the Stipulation Regarding Depositions

entered on March 6, 2020, counsel for Navidea and Macrophage will request that a similar

stipulation be entered and so-ordered confirming all dates and times of the depositions.
      Case 1:19-cv-01578-VEC-DCF Document 126
                                          125 Filed 07/29/20
                                                    07/28/20 Page 3 of 4




Honorable Valerie E. Caproni
July 28, 2020
Page 3

         With respect to document discovery, the parties have exchanged letters and spent several

hours meeting and conferring by telephone over what they view to be missing or incomplete

productions. This process has resulted in the narrowing of the initial disputes, clarifying each

parties’ responses, and/or supplementing productions. Even as of this writing, the parties continue

to try and narrow those disputes, but anticipate needing the Court’s intervention. The Court’s

protocol is to resolve these issues solely by conference call, however, to the extent the Court

believes that written submissions in advance of a conference call would help expedite resolution

of the issues, the parties stand ready to provide such submissions. All parties, however, would ask

to expedite this process as the parties are not in agreement as to whether this should prevent

depositions from going forward while any disputes about documents may remain.

         In light of the above, we would ask that the Court advise the parties on how to present the

remaining discovery issues to the Court (which could be presented during the July 31, 2020 court

conference if Your Honor has the time to do so). Because of the above, the parties will also jointly

request an extension of time to accomplish the remaining tasks and permit the Court the

opportunity to address discovery disputes and the parties to promptly comply with any Court

orders regarding the same. To that end, the parties have not yet agreed upon an appropriate end

date for discovery and believe their positions will be crystallized following guidance from the

Court.

         Thank you for your attention to this matter.
      Case 1:19-cv-01578-VEC-DCF Document 126
                                          125 Filed 07/29/20
                                                    07/28/20 Page 4 of 4




Honorable Valerie E. Caproni          The pretrial conference scheduled for July 31, 2020 at
July 28, 2020                         10:00 a.m. is canceled. All discovery disputes are
Page 4                                referred to Magistrate Judge Freeman. The parties are
                                      directed to submit a status report to this Court no later
Respectfully submitted,               than ten days after the close of discovery.
/s/ Barry M. Kazan                    SO ORDERED.

Barry M. Kazan

cc: Alain Baudry, Esq. (via ECF)
    Karim Sabbidine, Esq. (via ECF)   HON. VALERIE CAPRONI
    Gregory Zimmer, Esq. (via ECF)    UNITED STATES DISTRICT JUDGE

                                                                                        7/29/2020
